Citation Nr: 0010472	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had military service from February 1977 to 
October 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  A notice of disagreement was received in 
April 1997, and a statement of the case was issued in May 
1997.  The veteran addressed this issue at a subsequent 
hearing held at the RO in May 1997, and the transcript of her 
testimony constitutes a substantive appeal. 


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence or aggravation, 
and medical evidence of a nexus to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the RO initially determined in a 
February 1996 rating decision that the veteran's PTSD claim 
was not well-grounded.  The RO notified the veteran to submit 
additional evidence to well-ground the claim.  Additional 
evidence was received and in the June 1996 rating decision 
from which the present appeal arises, the RO implicitly found 
the claim to be well-grounded, but denied on the merits.  

After reviewing the evidence, the Board agrees that the claim 
is well-grounded.  The record includes several medical 
records which list PTSD as a diagnosis.  Further, the veteran 
is competent for the purpose of providing evidence of 
inservice incurrence, and her bare assertions in this regard 
are sufficient.  Finally, the Board observes that several 
medical reports appear to link the veteran's PTSD to her 
reports of inservice sexual assaults.  For purposes of the 
well-grounded claim analysis, the evidence is presumed to be 
true.  King v. Brown, 5 Vet.App. 19, 21 (1993). Under the 
circumstances, the Board finds that all of the requirements 
for a well-grounded service connection claim have been met in 
this case.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 
506 (1995). 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the provisions set forth in the following remand 
portion of this decision. 



REMAND

The veteran asserts that her PTSD was caused by, or, in the 
alternative, aggravated by, her service.  In particular, she 
asserts that she was raped and harassed during service on 
several occasions.  Review of the record reveals that the RO 
has made numerous attempts to elicit details of the alleged 
assaults from the veteran.  Two personal assault development 
letters were sent to the veteran in apparent compliance with 
the development provisions of VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c.  

The veteran has claimed a number of incidents of sexual 
assault, physical assault and harassment.  However, a review 
of her statements and testimony makes it unclear whether she 
is withdrawing some of these allegations, and it is unclear 
whether some of these incidents took place during active 
duty, active duty for training, inactive duty training, or as 
a civilian.  It also appears that she may have told others 
about some of these incidents shortly after they occurred.  
In addition, she has indicated that she may be able to 
provide names and other identifying information of people who 
observed her behavior during service, or shortly thereafter, 
and who may be able to provide lay statements to this effect.  
Additionally, the veteran has testified that she was absent 
without leave (AWOL) shortly after a sexual assault in 1977, 
and that she may have received disciplinary action as a 
result, to include a reduction in grade.  However, the 
veteran's disciplinary records are not associated with the 
claims files.

Further, one reported incident involved a physical assault 
while the veteran was involved in training the Kansas City, 
Missouri, area (apparently in 1979).  The veteran has 
reported that there should be both police and hospital 
records of such incident, but it does not appear that an 
attempt to locate any such records has been made, nor does 
the record appear to include any records regarding the 
reported military training. 

The Board notes that a recent decision by the Court, Patton 
v. West, 12 Vet. App. 272 (1999), addresses the particular 
development to be accomplished with regard to claims of 
service connection for PTSD based upon personal assault.  
With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  (citing VA Adjudication Procedure Manual M21-1 
(M21-1), Part III, 5.14c (8), (9)).  The Court has also held 
that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary 
relationship."  Further, with regard to personal assault 
claims, secondary evidence which documents behavior changes 
may require interpretation in relationship to the medical 
diagnosis by medical examiner.

While it appears from the claims file that the RO has 
complied with most of the development provisions of M21-1 as 
set forth above, the Board believes that an attempt to obtain 
any available service records documenting disciplinary action 
against the veteran should be obtained as well as any service 
investigation reports of the alleged assaults.  Further, an 
attempt to obtain police and hospital records should be made.  

In addition, review of a VA hospital report, dated in October 
1994, and a letter from the Veterans' Center, dated in March 
1996, shows that the veteran reported previously making a 
number of suicide attempts, to include drug overdoses and 
cutting her wrists.  Such records of treatment are not 
currently associated with the claims files, and should be 
obtained.  Also, although the veteran has received treatment 
at the Veterans Center ("Vet Center") in Fort Worth, Texas, 
the claims files do not currently contain these records, or 
otherwise contain any documentation indicating that these 
records are unavailable.  On remand, an attempt should be 
made to obtain these records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Court has recently held that when 
treatment records from a VA Veterans Center are relevant to a 
claim, they should be obtained even if summarizing letters or 
reports are included in the record.  Dunn v. West, 11 Vet. 
App. 462 (1998).  In addition, in this case the medical 
evidence shows a reported history of physical and sexual 
abuse in childhood, and the examiner should comment on the 
presence or absence of other traumatic events and their 
relevance to the current symptoms.  See M21-1, Part VI, 
11.38e.  

At this point the Board stresses to the veteran and to her 
representative the need for the veteran's cooperation in 
furnishing as much detail as possible regarding each claimed 
incident.  


Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following 
actions:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans' Center in Fort 
Worth, Texas.

2.  The veteran should be furnished the 
current version of the appropriate 
development letter used in personal 
assault cases and she should be asked to 
complete it with as much detail as 
possible.  The veteran should be asked to 
clarify the details of all claimed 
assaults, with approximate dates, 
locations and the names of any 
individuals involved.

3.  The RO should consult M21-1, Part 
III, Change 49 (February 1996) par. 
5.14c, "PTSD Claims Based on Personal 
Assault," and any subsequent changes, and 
take appropriate action to accomplish 
additional development to corroborate the 
veteran's claimed assaults, and conduct 
evidentiary development of the veteran's 
claim for PTSD in accordance with these 
provisions, including exploration of 
alternate sources in full compliance with 
pertinent M-21-1 provisions as more fully 
set forth and discussed in Patton v. 
West. 

In accomplishing this development, the RO 
should also attempt to verify with the 
service department whether the assaults 
claimed by the veteran were investigated 
and, if so, whether any disciplinary 
action was accomplished.  An attempt to 
obtain all of the veteran's disciplinary 
records should also be accomplished in an 
attempt to ascertain the details of the 
claimed disciplinary actions.  The RO 
should also take appropriate action to 
locate and obtain any reserve/National 
guard records, any local or military 
police reports, and hospital reports 
documenting the claimed assault while on 
training in Kansas City, Missouri.  In 
this regard, the RO should ensure that 
the actions outlined in Deferred Rating 
Decision of July 28, 1997, are followed 
through with even if the veteran is 
unable to furnish any additional details.

4.  In light of the evidentiary 
development of the veteran's claim for 
PTSD in accordance with the VA 
Adjudication Procedure Manual M21-1, Part 
III, Par. 5.14 (1996), the RO should 
determine if any secondary evidence 
received requires interpretation by a 
clinician and, if so, submit that 
evidence and the veteran's claims files 
to a VA psychiatrist for an 
interpretation of any documented 
behavioral changes in relationship to the 
diagnosis of PTSD.  Any opinion expressed 
should be accompanied by a written 
rationale.

5.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

6.  If the RO determines that a inservice 
stressor has been verified, then the 
veteran should be scheduled for a VA 
psychiatric examination to determine 
whether the veteran has PTSD under the 
criteria as set forth in either DSM-III 
or DSM-IV.  The RO should provide the 
examiner with a summary of the verified 
stressor(s), as well as the all evidence 
pertaining to changes in behavior at the 
time of the claimed stressors.  The 
claims files should be provided to the 
examiner in connection with the 
examination.  If the veteran has PTSD, 
the examiner should offer an opinion as 
to the relationship to the verified 
inservice stressors.  The examiner should 
also comment on the presence or absence 
of other traumatic events (including 
preservice stressors) and their relevance 
to the PTSD.  

7.  The RO should then review the record 
and adjudicate the issue of service 
connection for PTSD.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and her representative are free to 
submit any additional evidence she desires to have considered 
in connection with her current appeal.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


